Title: Abigail Adams to John Adams, 28 December 1793
From: Adams, Abigail
To: Adams, John


my dearest Friend
Quincy decbr 28 1793.
The weather is so extreemly cold that my Ink almost freezes whilst I write, yet I would not let a week pass without writing to you tho I have few occurrences to entertain you with; I received last saturday your two Letters one of the 12 and one of the 13th december; I have not yet had a Philadelphia paper. when the pamphlets are out containing the correspondence between the ministers I hope you will send me one. in Edds paper of the last week appeard a low abusive peice against the British minister for the conduct of his court towards America but it was really too low for notice. the Chronical exults, without reason however at Dallas’es Reportt, it has become as much of a party paper as Freaneus. there is a great & general Allarm arising from the depredations which it is reported & feard the Algerians have made upon American vessels. All imported articles particuliarly west India produce has risen in concequence of it; congress will indeed have their Hands full of Buisness—and will have no time I hope, and very little disposition to quarrel. I am solisitious to know what Genets conduct will be at Philadelphia. I presume he does not shew his Head at the Levee nor will he venture a visit to you in his publick Character; I think he is much like Cain after he had murderd Abel. Columbus closed last Saturday. I hope you have seen all the Numbers we have had in the course of the last week a very suden Death dr Rhoads was taken sick with a nervious fever and dyed the 3 day leaving a most distrest family 5 children 2 of them quite Babies, and mrs Rhoads hourly expecting to get to Bed, and in want of every necessary of Life. I never was witness to a more distresst Scene. I attended the funeral, and found her in fits, the children and people in the Room all terifye’d not knowing what to do with, or for her. dr Phips had run home for some medicine; and every person seem’d to be thrown into the utmost distress. the dr was a kind Husband and an innofensive man dejected & disspirited tis Said by his prospect, her situation is pityable indeed. she has since got to bed and happily I may say lost her Baby which no doubt sufferd from her distress of Body and mind
our Friends here are all well. I do not learn that any persons have been endangerd by going into the city of Philadelphia, so that my fears and apprehensions are much quieted. this very cold weather if it reaches you will tend to preserve the Health of the inhabitants, but I fear it will pinch you severely. it gives me the Rhumatism
I am with every sentiment of affection and Regard most tenderly your
A Adams
